DETAILED ACTION
Claim 3 is cancelled. 
Claims 1, 4 and 14 are amended. 
Claims 1-2 and 4-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1-2 and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waheed (US 2011/0148676) in view of Kadambi (US 2017/0234985).
Regarding Claim 1, Waheed teaches a semiconductor circuitry comprising: an oscillator configured to output an oscillation signal whose frequency depends on a first input signal [0054-55; 0058; 0060]; a counter configured to count a number of cycles of the oscillation signal [0054-60; 0070; 0092-93]; first circuitry configured to output a first digital signal based on a first number of cycles counted by the counter within one of a clock cycle of a clock signal [0043-44; 0054-60; 0070; 0092-93], wherein the first input signal is digitally converted into the first digital signal [0043-44; 0054-60; 0070; 0092-94]; and a second circuitry configured to output a second digital signal based on a second number of cycles counted by the counter in a period from a reference timing of the clock signal to an input timing of a second input signal within the one of the clock cycle of the clock signal [0043-44; 0054-60; 0070; 0092-94; 0104; 0143; 0182], wherein the period 
Regarding Claim 4, Waheed teaches semiconductor circuitry comprising: an oscillator configured to output an oscillation signal whose frequency depends on a first input signal [0054-55; 0058; 0060]; a first phase sampler configured to output a first phase digital signal based on sampling a phase of the oscillation signal in a clock cycle of a clock signal [0061; 0070-73]; a second phase sampler configured to output a second phase digital signal based on sampling the phase of the oscillation signal at an input timing of a second input signal [0061; 0070-73]; a third phase sampler configured to output a third phase digital signal based on sampling a phase of the clock signal at the input timing of the second input signal [0061; 0070-73]; first circuitry configured to output a first output digital signal based on the first phase digital signal [0043-44; 0054-60; 0070; 0092-93], wherein the first input signal is digitally converted into the first output digital signal [0043-44; 0054-60; 0070; 0092-94]; and second circuitry configured to generate a second digital signal according to a period up to the input timing of the second input signal based on the first phase digital signal [0043-44; 0054-60; 0070; 0092-94], the second phase digital signal, and the third phase digital signal, wherein the period is digitally converted into the second digital 
Regarding Claim 12, Waheed also teaches a first input signal being an electrical signal; a front end unit configured to include the semiconductor circuitry according to claim 1 [0043-44; 0054-60; 0070; 0092-94] and to output, based on the first input signal, the first digital signal and the second digital signal representing a reception timing of the reflected light signal 0043-44; 0054-60; 0070; 0092-94]. Waheed does not explicitly teach – but Kadambi does teach a light source configured to emit a first light signal in accordance with a timing of a start signal 0044; 0067; 0075-77; 0084; 0095-97; 0121-23]; a light detector configured to receive a second light signal including a reflected light signal of the first light signal reflected by an object and to convert the second light signal into the first input signal [0044; 0067; 0075-77; 0084; 0095-97], and a distance computing unit configured to measure, based on the first digital signal and the second digital signal, a time from the timing of the start signal to when the second input signal is input, and measures a distance to the object based on the measured time [0044; 0067; 0075-77; 0084; 0095-97]. It would have been obvious to modify the circuitry of Waheed to include a time-of-flight (and distance) calculator, as improving the timing and counter of the reference signal(s) would improve time-of-flight measurements in a lidar rangefinding system.
Regarding Claim 14, Waheed also teaches a first input signal being an electrical signal; a front end unit configured to include the semiconductor circuitry according to claim 4 [0043-44; 0054-61; 0070-73; 0092-94; 0104; 0143; 0182] and to output, based on the first input signal, the first digital signal and the second digital signal representing a reception timing of the reflected light signal [0043-44; 0054-60; 0070; 0092-94; 0104; 0143; 0182]. Waheed does not explicitly teach – but Kadambi does teach a light source configured to emit a first light signal in accordance with a timing of a start signal 0044; 0067; 0075-77; 0084; 0095-97; 0121-23]; a light detector configured to receive a second light signal including a reflected light signal of the first light signal reflected by an object and to convert the second light signal into the first input signal [0044; 0067; 0075-77; 0084; 0095-97; 0121-23], and a distance computing unit configured to measure, based on the first digital signal and the second digital signal, a time from the timing of the start signal to when the second input signal is input, and measures a distance to the object based on the measured time [0044; 0067; 0075-77; 0084; 0095-97; 0121-23]. It would have been obvious to modify the circuitry of Waheed to include a time-of-flight (and distance) calculator, as improving the timing and counter of the reference signal(s) would improve time-of-flight measurements in a lidar rangefinding system.
Regarding Claims 2, 9, 13, and 19, Waheed also teaches a comparator configured to generate the second input signal by comparing a (physical) value of the first input signal with a reference value [0043-46; 0055-58; 0067-72; 0104; 0143; 0182].
Regarding Claims 5, and 15, Waheed also teaches wherein the first circuitry generates the first digital signal by performing time differentiation on the first phase digital signal [0076-77; 0091; 0104; 0143; 0182], and the second circuitry generates the second digital signal based on processing of interpolating two or more of the first phase digital signals close to the second phase 
Regarding Claims 6 and 16, Waheed also teaches wherein the second circuitry obtains a fractional time corresponding to the second phase digital signal by polynomial interpolation of the two or more of the first phase digital signal, obtains an integer time based on the third phase digital signal, and generates the second digital signal based on the fractional time and the integer time [0057; 0064-66; 0075; 0087; 0104; 0143; 0182].
Regarding Claims 7 and 17, Waheed also teaches a delay unit configured to delay the second input signal, wherein the second phase sampler outputs the second phase digital signal at a timing when the second input signal delayed by the delay unit transitions, and the third phase sampler outputs the third phase digital signal at the timing when the delayed second input signal transitions [0034; 0071; 0073; 0095-97; 0101; 0104-6; 0121; 0143-4; 0182].
Regarding Claims 8 and 18, Waheed also teaches a delay unit configured to delay the first input signal, wherein the oscillator outputs the oscillation signal whose frequency is modulated according to a signal level of the first input signal delayed by the delay unit [0034; 0052; 0055; 0058; 0061; 0071; 0073; 0095-97; 0101; 0104-6; 0121; 0143-4; 0182].
Regarding Claims 10 and 20, Waheed also teaches wherein the physical value is power, an envelope shape, a frequency, an integral value, or a pulse width of the first input signal [0043-44; 0054-60; 0070; 0092-94; 0104; 0143; 0182].
Regarding Claim 11, Waheed also teaches a digital/analog (DA) converter configured to convert the first phase digital signal into a phase analog signal; and a loop filter configured to input, to the oscillator, a signal integrated based on a difference signal between the first input signal .

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 12 and 14  have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.
In response to applicant’s arguments on Pages 10-11, the combination of Waheed and Kadambi does teach each of the elements of amended claims 1 and 4 (and subsequently claims 12 and 14). Additionally cited paragraphs in Waheed teach comparing time shifted signals using the clock cycle to determine a threshold crossing (indication of an event). Additionally cited paragraphs in Kadambi teach using the multiple inputs with the clock cycle to determine when a reflected signal is detected, and finally determine a distance to the target based on the time of flight. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645